Citation Nr: 0209208	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel 



INTRODUCTION

The veteran had active service from May 1995 to June 1997 and 
an uncharacterized period of service from August to November 
1982.  

This appeal arises from a July 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that inter alia determined that 
claims of service connection for shin splints and tinnitus 
were not well grounded and assigned a noncompensable initial 
rating for residuals of a left 2nd metatarsal stress 
fracture.  The veteran appealed to the Board of Veterans' 
Appeals (Board), which granted a compensable rating for left 
2nd metatarsal stress fracture and remanded claims for 
service connection for shin splints and tinnitus for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  

During the appeal, the claim folder was transferred to the 
Jackson, Mississippi, RO and then to the Columbia, South 
Carolina, RO.

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  Bilateral shin splints began during active service.

2.  It is at least as likely as not that tinnitus began 
during active service.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

The veteran's DD-214 reflects that she served as a food 
service specialist during active service.  

The veteran's enlistment examination report does not note any 
relevant abnormality.  Other service medical records (SMRs) 
reflect that she was seen for complaint of shin splints on 
several occasions beginning in September 1995.  Shin splints 
are defined as strain of the flexor digitorum longus muscle, 
occurring in athletes, marked by pain along the shinbone.  
Dorland's Illustrated Medical Dictionary 1562 (28th ed. 
1994).  A November 1995 report notes that the pains started 
with side straddle hops, running, or jumping.  The assessment 
was rule out tibial stress reaction.  Another undated report 
notes right leg shin pain and rule out stress fracture.  She 
was seen at various times in December 1995 for continued leg 
pain.  A May 1997 separation examination report reflects a 
history of documented shin splints.  

No SMR mentions tinnitus, however, some reports do note that 
the veteran underwent a hysterectomy prior to separation, 
which she later claimed marked the date that she first 
noticed tinnitus. 

The veteran submitted a VA claim in August 1997, listing 
tinnitus and shin splints among other claimed disorders.  

An October 1997 VA audiometry examination report notes that 
the veteran complained of left ear tinnitus and a history of 
noise exposure in the military. 

As noted in the introduction, in July 1998, the RO determined 
that claims of entitlement to service connection for shin 
splints and for tinnitus were not well grounded. 

According to a June 1999 VA audiometry evaluation, the 
veteran reported a long history of tinnitus, greater on the 
left, although no other details of her tinnitus appear in the 
report.  

According to a June 1999 VA joints examination report, the 
veteran was a cook in the Army and continued to be a cook 
after discharge.  She reported that that for the previous 
four years she had taken Motrin for pain, rather than 
Naproxen, which caused gastro-intestinal symptoms.  The 
source of the pain was apparently an in-service left foot 
stress fracture and shin splints.  She reported that 
bilateral shin pain during running began after basic training 
and currently she felt the pain on a 24-hour basis.  She 
noted occasional lower leg swelling on use, not present on 
the day of examination because she reportedly had not worked 
that day.  The examiner noted that neither leg appeared 
tender or swollen and that there was no vascular change.  The 
veteran was able to walk her heels and toes without any 
complaint of pain or discomfort or loss of balance.  An 
October 1998 bone scan was also negative.  June 1999 X-rays 
of the tibias and fibulas were normal.  The diagnosis was 
normal examination of both legs.

The RO continued the denial of service connection for shin 
splits as not well grounded in a July 1999 rating decision.  
That decision notes that service connection was in effect for 
a total hysterectomy, depressive disorder, and for residuals 
of a left 2nd metatarsal stress fracture.  

The Board remanded the case in December 2000 for 
consideration of the VCAA.  In February 2001, the RO sent a 
VCAA development letter to the veteran.  In March 2001, the 
veteran reported ongoing treatment at the Jackson, 
Mississippi, VA Medical Center.  The only relevant outpatient 
treatment report obtained from the Jackson VA Medical Center 
was a June 1999 X-ray report, discussed above.  

The veteran underwent a VA joints examination in August 2001.  
The examiner reviewed the claims file.  During the 
examination, the veteran reported that shin splints had 
caused problems ever since active service and that she had 
three bone scans since then, one of which showed a slight 
periosteal reaction from shin splints.  The examiner noted 
tenderness to palpation over both tibias but not at the 
anterior lateral border, which the examiner felt to be 
inconsistent but quite possible to associate with shin splint 
nevertheless.  The examiner also noted that dorsiflexion and 
plantar flexion did not cause increased pain, which was 
consistent with shin splints.  X-rays did not reveal any 
significant finding.

A September 2001 VA audiometry evaluation report notes that 
the examiner reviewed the claims file and that during the 
evaluation, the veteran reported bilateral tinnitus.  She 
reported that there was a vent over the stove where she 
worked while in the Army, apparently as a source of noise 
trauma.  She also noted that tinnitus began at about the same 
time that she had a hysterectomy, 6 months prior to leaving 
the Army.  The examiner felt uncertain as to the etiology of 
the veteran's tinnitus and noted that her use of Naprosyn (a 
non-steroidal anti-inflammatory agent used for treating 
arthritis, Dorland's Illustrated Medical Dictionary 1100 
(28th ed. 1994)) could have caused tinnitus.  

The RO issued a supplemental statement of the case in January 
2002 that informed the veteran that service connection cannot 
be granted for any condition that is not "chronic".  The RO 
continued to deny service connection for tinnitus for the 
stated reason that its etiology was difficult to determine. 

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's service connection claims and that the requirements 
of the VCAA have in effect been satisfied.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Concerning bilateral shin splints, the record affirmatively 
shows the inception of this condition during active service.  
The SMRs do not reflect that the condition resolved during 
active service and the condition is clearly noted on the 
veteran's separation examination report.  The veteran applied 
for service connection two months after separation and again 
reported the condition.  VA examiners have noted shin splints 
at various times thereafter, most recently, during the August 
2001 VA examination.  Thus, the veteran has asserted the 
required continuity of symptomatology.  The Board notes that 
the June 1999 VA examination report is the only medical 
evidence that appears to question whether the veteran still 
had shin splints; however, even at that time, the veteran 
reported that she felt the pain 24 hours per day.  No medical 
evidence has been submitted that would tend to argue that 
shin splints did not begin during active service.  Thus, the 
Board finds that the condition did begin during active 
service and has continued to the present.  The evidence 
favors the claim of entitlement to service connection for 
bilateral shin splints and the claim must therefore be 
granted.  

Concerning tinnitus, the RO denied the claim noting that its 
etiology was too difficult to determine.  The Board notes 
that no service record notes tinnitus, although the veteran 
reported it to VA shortly after active service and stated 
that she first noticed it during active service.  A VA 
physician has opined that the etiology is unclear or 
alternatively it might be related to Naprosyn, which the 
veteran apparently took for joint inflammation during active 
service.  Although the evidence reflects that the veteran was 
an Army cook, she has asserted exposure to significant noise 
during active service and specifically noted that she worked 
under a noisy ventilation hood.  While the Board has no 
medical expertise with which to evaluate that claim, the 
Board finds the claim to be consistent with the veteran's 
food specialist job.  

The etiology of the veteran's tinnitus remains unclear; 
however, a clear etiology is not required for service 
connection.  When there is an approximate balance of positive 
and negative evidence on a material issue, the veteran will 
be accorded the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  Considering the VA medical 
opinion that the veteran's tinnitus might be related to 
Naprosyn, and her competent lay evidence that ear ringing did 
begin during active service, the Board will resolve any 
remaining doubt on the matter in favor of the veteran and 
find that it is at least as likely as not to have begun 
during active service.  The claim of entitlement to service 
connection for tinnitus must therefore be granted. 


ORDER

1.  Service connection for bilateral shin splints is granted.

2.  Service connection for tinnitus is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

